MEMORANDUM **
We review the district court’s grant of summary judgment de novo. Clicks Billiards Inc. v. Sixshooters, Inc., 251 F.3d 1252, 1257 (9th Cir.2001). Ms. Housden did not present evidence sufficient to raise *672an issue of material fact regarding the existence of or the government’s knowledge of a dangerous condition. Kangley v. United States, 788 F.3d 533, 534 (9th Cir.1986); Brant v. Market Basket Stores, 72 Wash.2d 446, 433 P.2d 863, 867 (Wash.1967); Merrick v. Sears Roebuck & Co., 67 Wash.2d 426, 407 P.2d 960, 962 (Wash.1965). Nor did she present any evidence that the government failed to impose safeguards or issue warnings “reasonably necessary for [her] protection under the circumstances.” Iwai v. State, 129 Wash.2d 84, 915 P.2d 1089, 1094 (Wash.1996). The district court judgment is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.